Citation Nr: 9907610	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  97-06 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for dyspnea on exertion 
due to an undiagnosed illness.

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the left hip, currently evaluated as 10 
percent disabling.  

3.  Entitlement to an increased evaluation for degenerative 
joint disease of the right hip, currently evaluated as 10 
percent disabling.

4.  Entitlement to a compensable evaluation for degenerative 
arthritis of the dorsal spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from June 1981 to November 
1987 and from August 1988 to August 1992.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois. 


FINDINGS OF FACT

1.  Degenerative joint disease of the left hip is 
characterized by pain supported by adequate pathology, 
resulting in slight limitation of motion.  .

2.  Degenerative joint disease of the right hip is 
characterized by pain supported by adequate pathology, 
resulting in slight limitation of motion.  

3.  Degenerative arthritis of the dorsal spine does not 
result in any symptomatology.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the left hip have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-
5252,5253 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the right hip have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-
5252,5253 (1998).

3.  The criteria for a compensable evaluation for 
degenerative arthritis of the dorsal spine have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5291 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Degenerative Joint Disease of the Hips

In this case, degenerative arthritis of the left hip and the 
right hip is each evaluated as 10 percent disabling under 
diagnostic code 5003-5252 or 5253, which pertains to 
arthritis with demonstrated limitation of motion.  The 
criteria provide that where there is limitation of motion of 
a specific joint but not to a compensable degree for the 
specific joint involved, a 10 percent rating will be assigned 
for each such joint.  In the absence of limitation of motion 
x-ray evidence of involvement of two or more major joints or 
minor joint groups warrants a 20 percent evaluation, if 
accompanied by occasional incapacitating exacerbation, and a 
10 percent evaluation if not accompanied by such 
exacerbation.  The 20 and 10 percent ratings based on x-ray 
findings are not, however, to be combined with ratings based 
upon limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Inasmuch as the veteran is already rated to a 
compensable degree on the basis of limitation of motion, the 
rating based on x-ray evidence with occasional symptomatology 
is not for application in his case.  

Limitation of flexion of the thigh warrants a 10 percent 
evaluation if limited to 45 degrees and a 20 percent 
evaluation if limited to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252.  Limitation of abduction warrants a 20 
percent evaluation if motion is lost beyond 10 degrees; 
limitation of adduction warrants a 10 percent evaluation if 
it consists of inability to cross the legs; and limitation of 
rotation warrants a 10 percent evaluation if it consists of 
inability to toe out more than 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5253.

The Board observes that the VA's regulations, under 38 C.F.R. 
§§ 4.40 and 4.45, recognize that functional loss of a joint 
may be result from pain on motion or use, when supported by 
adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-7 (1995); see also Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991).  Further, 38 C.F.R. § 4.59, which addresses the 
evaluation of arthritis, recognizes that painful motion is an 
important factor of disability, entitled to at least the 
minimum applicable evaluation. 

During a VA examination of the hips in December 1994, the 
veteran complained of painful hips.  Examination revealed no 
deformity of either lower extremity, and the veteran was able 
to stand, walk on his toes and heels, squat fully and rise 
without apparent difficulty.  The veteran was able to flex 
his hips to 110 degrees bilaterally and to cross his legs at 
the knees and ankles on each side.  External rotation of both 
hips was 55 degrees.  X-ray examination of the pelvis and 
hips revealed bilateral degenerative changes.  The examiner 
concluded that the veteran's history of bilateral hip pain 
was probably due to degenerative joint disease. 

During a VA examination in May 1996, the examiner similarly 
indicated that there was no deformity of either hip and that 
the veteran was able to stand, walk on his toes and heels, 
squat fully and rise again without difficulty.  The veteran 
was able to flex both hips to 105 degrees.  The examiner also 
reported abduction to 45 degrees and external rotation to 60 
degrees on the right and to 50 degrees on the left.  The 
examiner concluded that the veteran suffered from left hip 
pain, probably due to degenerative joint disease.  

During a VA examination of the spine in October 1997, an 
examiner observed that there was no deformity, atrophy or 
weakness of the lower extremities, noting that the veteran 
was able to walk on toes and heels, make a full squat, and 
rise again.  The examiner indicated that the veteran was able 
to flex the right hip to 140 degrees and the left hip to 125 
degrees, at which point the veteran complained of pain in the 
area of the right trochanter.  The veteran also demonstrated 
external rotation on the right to 55 degrees and on the left 
to 40 degrees and abduction of both hips to 40 degrees.  
Internal rotation of the left hip produced complaints of pain 
anteriorly over the hip joint.  The examiner concluded that 
degenerative joint disease of both hips was present with 
limitation of motion.  

Examination has revealed some limitation of motion complaints 
supported by adequate pathology.  Applying the rule of 
Lichtenfels, these findings are sufficient to warrant a 10 
percent evaluation for the veteran's left  hip disability and 
a 10 percent rating for his right hip disability.  The 
evidence of record, however, indicates that the veteran, even 
considering his complaints of pain, as required by DeLuca, 
does not experience limitation of motion in his hips that 
approaches limitation of flexion to 30 degrees or limitation 
of abduction consisting of limitation beyond 10 degrees.  

II. Degenerative Arthritis of the Spine

Degenerative arthritis of the dorsal spine is evaluated as 
noncompensable under diagnostic code 5003-5291.  Limitation 
of motion of the dorsal spine warrants a noncompensable 
evaluation if slight and 10 percent evaluation if moderate or 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5291.  

The medical evidence associated with the claims file reflects 
that the veteran does not experience limitation of motion of 
the spine.  In this respect, during a May 1996 examination, 
an examiner specifically indicated that the veteran had no 
limitation of back motion and during an October 1997 
examination the same examiner indicated that the veteran had 
normal flexibility, unchanged from previous examination.  

The veteran has presented complaints of low back pain.  In 
May 1996, an examiner concluded that the veteran experienced 
chronic low back pain.  In October 1997, another examiner 
assessed mild or minimal mechanical low back pain.  

The veteran's low back pain, however, has been disassociated 
from his service-connected disability.  The low back 
generally refers to the lumbar spine, and the dorsal or 
thoracic spine refers to the middle section of the  back.  
Service connection is not in effect for a low back 
impairment.  The VA examiner who examined the veteran's spine 
in December 1994, May 1996, and October 1997, indicated in 
his October 1997 report that x-rays of the dorsal made in 
December 1997 reveal some calcifications in the anterior 
longitudinal ligament, that these were essentially unchanged 
from x-rays taken in December 1992, and that there was 
minimal degenerative disease of the thoracic spine, 
unchanged, but that there was no evidence of dysfunction.  

That same examiner in December 1994 concluded that a history 
of lower back pain was probably due to anomalous L5 vertebra 
with pseudoarthrosis.  Again, service connection, however, is 
not in effect for a disability of the lumbar spine.  
Moreover, that examiner later apparently revised his 
assessment to exclude a condition of the lumbar spine as the 
cause of the veteran's complaints.  In May 1996 he concluded 
that pseudoarthrosis of lumbar spine was not identified, that 
the cause of chronic low back pain was undetermined, and that 
the veteran "was without objective evidence of disability."  
In October 1997, that examiner concluded that the veteran had 
an anomalous L5 vertebra, without objective evidence of a 
current disability of the back.  

Inasmuch as the veteran's complaints of back pain are 
unsupported by objective evidence of disability, and, 
moreover, have been dissociated from his service-connected 
disability, his symptomatology is not compensable.  The 
veteran does not experience any compensable symptomatology, 
including pain associated with his service-connected 
disability.  Therefore, the veteran's disability of the mid 
back area does not warrant a compensable evaluation, either 
based upon pain or limitation of the affected joint.  

ORDER

A claim for an increased evaluation for degenerative joint 
disease of the left hip, currently evaluated as 10 percent 
disabling, is denied.

A claim for an increased evaluation for degenerative joint 
disease of the right hip, currently evaluated as 10 percent 
disabling, is denied.

A claim for a compensable evaluation for degenerative 
arthritis of the dorsal spine is denied.


REMAND

Compensation is available to Persian Gulf veterans for any 
chronic disability resulting from an undiagnosed illness 
manifested by one or more of a number of signs or symptoms 
which include those of a respiratory nature.  These signs or 
symptoms must become manifest to a degree of 10 percent no 
later than December 31, 2001, and must have existed for at 
least six months or have manifested episodes or improvement 
or worsening over a six-month period in order to be 
considered chronic.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
See also VAOGCPREC 8-98.

The claims file contains evidence of complaints of shortness 
of breath with differing opinions as to the nature or 
etiology of those complaints.  A VA examiner, in December 
1994, provided an impression of dyspnea on exertion that he 
characterized as "unexplained," with a notation that 
possibilities included interstitial lung disease or pulmonary 
vascular disease.  VA treatment records document shortness of 
breath and dyspnea on exertion, which the veteran indicated 
started shortly after his return from the Persian Gulf.  A 
February 1995 entry in those records reflects that a 
pulmonary function test and a chest CT (computerized 
tomography) demonstrated interstitial lung disease; the 
assessment at that time was shortness of breath of unknown 
etiology.  A September 1995 entry apparently documents 
dyspnea on exertion of unknown etiology.  An October 1997 VA 
examiner, however, diagnosed dyspnea on exertion secondary to 
deconditioning.  

The claims file presents conflicting opinions as to the 
nature of a respiratory disorder, and possibly as to whether 
a respiratory disability is present at all.  There is no 
opinion prior to October 1997 identifying deconditioning as 
the cause of the veteran's complaints, and it is not clear, 
moreover, that the October 1997 examiner reviewed the claims 
file in forming an opinion.  An examination by an examiner 
who has not previously treated or examined the vetera, for an 
opinion concerning the nature of any current disability, 
would be relevant to a determination by the Board in this 
case and should be obtained.  

Therefore, this case is REMANDED for the following 
development:

The veteran should be afforded an 
examination by a board of two specialists 
in respiratory disorders who have not 
previously examined or treated the 
veteran.  After reviewing the claims 
file, examining the veteran, and 
performing any warranted tests, the 
examiners are requested to offer an 
opinion as to whether the veteran's 
complaints of shortness of breath on 
exertion can be attributed to a known 
clinical diagnosis.  If so, the diagnosis 
should be identified.  If not, the 
examiners should so indicate.  Because 
the determination as to whether the 
veteran's disability can be attributed to 
any known clinical diagnosis must be 
based upon history, physical examination, 
and laboratory tests, the examiners 
should review the claims file in forming 
an opinion.  This review should include a 
review of service medical records, VA 
treatment records and VA examination 
reports from December 1994 and from 
October 1997.  The examiners' report 
should provide a complete explanation for 
the conclusions provided and should 
address the apparently differing opinions 
contained in the claims file.  The 
examiners should indicate in the report 
that the claims file has been reviewed.  
The claims file must be made available to 
the examiners for review.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If the benefit sought is not granted, the 
appellant should be furnished a supplemental statement of the 
case, and be afforded the appropriate time period to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant until he 
is notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 
- 2 -


- 1 -


